ACCEPTED
                                                                                              03-14-00528-CR
                                                                                                      6054859
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        7/14/2015 11:45:18 AM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                 NO. 03-14-00528-CR

JAMES ALAN WEATHERFORD                        §       IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                      3rd COURT OF APPEALS
                                              §                            AUSTIN, TEXAS
v.                                            §                        THIRD    DISTRICT
                                                                      7/14/2015 11:45:18 AM
                                              §                           JEFFREY D. KYLE
                                                                               Clerk
STATE OF TEXAS                                §                        AUSTIN, TEXAS


               STATE’S RESPONSE REGARDING STATE’S BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and would show the Court the following:



1. On June 1, 2015, Appellant’s counsel filed a brief and motion to withdraw as

     counsel pursuant to Anders v. California, 386 U.S. 738 (1967).



2. The State’s Brief in this case was due on July 1, 2015. The State did not file a brief

     and did not seek an extension of time.



3. On July 7, 2015, this Court gave the State written notice that the State’s brief was

     overdue and that this Court expected a response by Friday, July 17, 2015, or it

     would submit the case on appellant’s brief alone.




                                              1
4. The State apologizes for the lack of a timely brief and acknowledges receipt of the

   brief and motion to withdraw filed by Appellant’s counsel.



5. However, because the brief filed by Appellant’s counsel presents no claim of error,

   the State has no points to which to respond. See TEX. R. APP. P. 38.2(a)(2).



6. Therefore, the State will abstain from filing any further response unless the Court

   decides that the appeal is not frivolous because one or more legal points arguable

   on their merits exists and orders a response or provides Appellant with new

   appellate counsel. See Anders, 386 U.S. at 744; Bledsoe v. State, 178 S.W.3d 824,

   827 (Tex. Crim. App. 2005); High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App.

   1978).



7. If this Court does provide Appellant with a new appellate counsel, the State will, of

   course, respond to any brief filed by said counsel. If this Court directs the State to

   respond to a non-frivolous ground for relief in this matter, the State will, of course,

   do so.




                                            2
       WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court notify the State if this Court decides the appeal is not frivolous.

If this Court decides the case is wholly frivolous, the State requests this Court resolve

this matter on the basis of Appellate Counsel’s brief and motion to withdraw.

                                                 Respectfully submitted,

                                                 Jana Duty
                                                 District Attorney
                                                 Williamson County, Texas

                                                  /s/ John C. Prezas
                                                 John C. Prezas
                                                 Assistant District Attorney
                                                 State Bar Number 24041722
                                                 405 Martin Luther King #1
                                                 Georgetown, Texas 78626
                                                 (512) 943-1248
                                                 (512) 943-1255 (fax)
                                                 jprezas@wilco.org


                                  Certificate of Service

       This is to certify that on July 14, 2015, a copy of the foregoing motion has been
sent to Appellant’s attorney of record, Dal Ruggles, Law Office of Dal R. Ruggles,
1103 Nueces St., Austin, TX 78701 via eservice to dal@ruggleslaw.com.

                                                 /s/ John C. Prezas
                                                 John C. Prezas




                                             3